DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments, filed 11/19/2020, have been entered and made of record. Claims 1, 19, and 20 have been amended. Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments in the Remarks filed on 11/19/2020 have been considered but are moot in view of the new ground(s) of rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
2.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,043,550.  Although the conflicting claims at issue are not identical, they are not patentably distinct from each other. See the reasons sets forth below:
Instance Application No. 16/027871
U.S. Patent No. 10,043,550
1. A method comprising: retrieving source video data; identifying one or more segments of the source video data; selecting one or more of the identified segments for embedding one or more additional objects into one or more individual frames of selected one or more segments, wherein the selected one or more segments are selected based on a determination that the selected one or more segments allow for the embedding of the one or more additional objects; creating an 

2. The method of Claim 1, further comprising: identifying at least one similar segment within the source video data, the similar segment comprising a segment within the source video data that is similar to at least one of the identified one or more segments; and creating a grouping of segments that includes the at 

3. The method of Claim 1, wherein the video file data comprises instructions for embedding the one or more additional objects into at least one frame of the selected one or more segments of the source video data.

4. The method of Claim 1, further comprising receiving the video file data from the remote system.

5. The method of Claim 4, further comprising: obtaining additional video data based on the video file data, wherein the additional video data comprises the one or more additional objects embedded into at least one frame of the selected one or more segments of the source video data; retrieving metadata that 

6. The method of claim 5, wherein the remote system is configured to generate the additional video data, and wherein the video file data comprises the additional video data, and wherein obtaining the additional video data based on the video file data comprises retrieving the additional video data from the video file data.

7. The method of claim 5, wherein the video file data comprises instructions for embedding the one or more additional objects into at least one frame of the selected one or more segments of the source video data, and 

8. The method of Claim 1, wherein the intermediate working version includes the selected one or more of the identified segments, and wherein the intermediate working version does not include one or more of the identified segments that are not selected for the inclusion of one or more additional objects.

9. The method of Claim 1, wherein the source video data is stored on a data store in a local area network in which the intermediate working version and the metadata that identifies at least one frame within the source video data, and wherein the remote system is connected to the local area network via the Internet, and wherein the step of transmitting the intermediate working version to the remote system comprises transmitting the 

10. The method of Claim 1, further comprising transmitting to the remote system metadata that identifies the at least one frame within the source video data that corresponds to the selected one or more segments.

11. The method of Claim 10, further comprising receiving metadata that identifies at least one frame within the source video data that corresponds to the additional video data.

12. The method of Claim 11, wherein the metadata that identifies at least one frame within the source video data that corresponds to the additional video data is derived from the metadata that identifies the at least one frame within the source video data that corresponds to the selected one or more segments.

13. The method of Claim 1, further comprising transmitting the source video data to a remote 

14. The method of Claim 1, further comprising carrying out a quality control check at a remote system that is different from the remote system used for the generation of the video file data.

15. The method of Claim 14, further comprising transmitting at least the intermediate working version to the remote system at which the quality control check is carried out.



17. The method of Claim 1, further comprising selecting a plurality of the identified segments of the source video data for the inclusion of the one or more additional objects and not selecting at least one identified segment located between the selected plurality of identified segments in the source video for the inclusion of one or more additional objects.

18. The method of Claim 1, further comprising creating metadata that identifies at least one frame within the source video data that corresponds to the selected one or more segments.

19. A system comprising: a memory configured to store source video data; and one or more processors configured to: identify one or more segments of the source video data; select one or more of the identified segments for 

20. A non-transitory computer readable medium having computer-executable instructions stored thereon, which when executed by a computing device cause the computing device to perform a method comprising: retrieving the source video data; identifying one or more segments of the source video data; selecting one or more of the identified segments for embedding one or more additional objects into one or more individual frames of the selected one or more segments, wherein the selected one or more segments are selected based on a determination that the selected one or more segments allow for the embedding of the one or more additional objects; creating an intermediate working version of the source video data, the intermediate working version including at least video material corresponding to the selected one or more segments, wherein the intermediate working version 


2. The method of claim 1, wherein the intermediate working version includes the selected one or more of the identified segments, and wherein the intermediate working version does not include one or more of the identified segments which are not selected for the inclusion of one or more additional video objects.

3. The method of claim 1, wherein the source video data is stored on a data store in a local area network in which the intermediate 

4. The method of claim 1, further comprising transmitting to the remote system the metadata which identifies the at least one frame within the source video data which corresponds to the selected one or more segments.

5. The method of claim 4, further comprising receiving the metadata which identifies at least one frame within the source video data which corresponds to the additional video data.

6. The method of claim 5, wherein the metadata which identifies at least one frame 

7. The method of claim 1, for use in a system including a plurality of remote systems which are capable of processing video data related to the creation of the additional video data before it is received for incorporation with the source video data, the method comprising: generating remote system identification data identifying one or more remote systems which are to be involved in the processing of video data related to the creation of the additional video data; and transmitting the remote system identification data to the remote system used for the creation of the additional video data.

8. The method of claim 7, wherein the remote system identification data comprises data 

9. The method of claim 1, wherein the video file data comprises the additional video data and wherein obtaining the additional video data based on the video file data comprises retrieving the additional video data from the video file data.

10. The method of claim 1, wherein the video file data comprises instructions for generating the additional video data and wherein obtaining the additional video data based on the video data file comprises generating the additional video data using the instructions.

11. The method of claim 1, wherein the additional video data comprises video overlay data for generating video overlay material for incorporation with the source video data to produce the output video data.



13. The method of claim 1, further comprising transmitting the source video data to a remote system which is different from the remote system used for the generation of the additional video data, and incorporating the received additional video data with the source video data at the different remote system.

14. The method of claim 1, further comprising carrying out a quality control check at a remote system which is different from the remote system used for the generation of the additional video data.

15. The method of claim 14, further comprising transmitting at least the intermediate working version to the remote 

16. The method of claim 1, further comprising analyzing the source video data to identify the segments of the source video data.

17. The method of claim 1, further comprising selecting a plurality of the identified segments of the source video data for the inclusion of the one or more additional video objects and not selecting at least one identified segment located between the selected plurality of identified segments in the source video for the inclusion of one or more additional video objects.

18. A system for embedding one or more additional video objects into at least one frame of source video data to produce output video data, comprising: a memory configured to store the source video data; and a processor configured to: identify one or more segments of the source video data; identify at 

19. A non-transitory computer-readable medium having computer-executable instructions stored thereon, which when executed by a computing device cause the computing device to perform a method of embedding one or more additional video objects into at least one frame of source video 


Claims 1-20 are anticipated by U.S. Patent No. 10,043,550 claims 1-19 as show in the table above.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under non-statutory obviousness-type double patenting, set forth in this office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNGHYOUN PARK/Examiner, Art Unit 2484